DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim 1 is rejected under 35 U.S.C. 102 a1 as being anticipated by Vegh et al. (US 3,921,683).
 	Regarding claim 1, Vegh et al. dislcoses “a abstract. please noted that the name roaster and glazing is treated as a name), comprising:
 	“a housing having a top peripheral surface with an opening defined by an interior edge” (the housing 11 having a top peripheral surface 13 with an opening by an interior edge 14);
 	“a roaster bowl movable from within the housing, through the opening, to an elevated position above the housing” (fig.1 shows the bowl 20 inside a cavity or an opening defined by an edge (i.e., 14 pointed at the edge that forms an opening) and fig.5 shows the bowl (i.e., the dash lines refers to elevated position) moved through the opening to an elevated position above the housing 11); and
50) “configured to detachably couple to the interior edge” (50 coupled to 14 via support elements (i.e., figs.3-4) and housing 11 and 13. Please noted that the language “detachably couple” does not require directly contact.  Fig.1 also shows that the pour tray 50 configured detachably couple to the housing includes interior edge. Please also noted that this interpretation is consistent with instant application because applicant’s an interior edge of the housing (see figs.1, 6A, 7-9, 9A-D) that forms an opening couples with the pour tray 400 or 400a without directly contact with the pour tray), and “to receive and guide a fluid exiting the roaster bowl when the roaster bowl is in the elevated position” (the pour tray 50 can be used to receive the guide the fluid exiting the bowl 20 in the elevated position (see figs.1-2 and 5)).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vegh et al. (US 3,921,683) in view of Nussbaum (US 2005/0122835).
 	Regarding claim 2, Vegh et al. discloses all the features of claim limitations as set forth above except for the pour tray has a bottom surface and a mounting bracket extending from the bottom surface, and wherein the mounting bracket is configured to 
 	Nussbaum discloses “the pour tray has a bottom surface” (18) and “a mounting bracket” (figs.1-2, 44) extending from “the bottom surface” (fig.2 shows pour tray 18 having a bottom surface), and wherein “the mounting bracket” (44) “is configured to detachably couple to the interior edge of the housing with the bottom surface oriented at an angle relative to the top peripheral surface of the housing” (the mounting bracket 44 is configured to detachably couple to the interior edge of the housing 14 with the bottom surface of the pour tray oriented at an angle relative to the top peripheral surface 42 of the housing 14. Please noted that the term “detachably couple” does not require directly contact. Fig.2 shows the mount bracket of pour tray is coupled to the interior edge of the housing  since they are all couple together). Vegh teaches food apparatus. Nussbaum teaches food apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vegh et al. with Nussbaum, by replacing Vegh et al.’s support tray fig.1, 50 and support mechanism figs.3-4, 30 and 40 with Nussbaum’s support tray with mounting bracket, to provide simple support tray with integrated mounting bracket to reduce parts. 
 	Regarding claim 3, modified Vegh et al. discloses “the mounting bracket is integrally formed with the pour tray” (Nussbaum, 44 is integrally formed with 18).
 	Regarding claim 4, modified Vegh et al. discloses “the mounting bracket includes a hook portion defining a channel configured to receive a portion of the interior edge of the housing to mount the pour tray to the interior edge in an assembled configuration” (Nussbaum, fig.4 shows the mounting bracket includes a hook portion defining a channel 46. Please noted that the channel 46 and the bottom of tray considered has a hook portion having a channel).
 	Regarding claim 5, modified Vegh et al. discloses “the pour tray has a proximal end and a distal end” (Nussbaum, fig.1 shows the pour tray having two ends having a distal end 24 and a proximal end 26), and “in the assembled configuration, the proximal end is operatively disposed above and adjacent the opening of the housing” (Vegh et al. shows the location of pour tray 50 is adjacent and above the opening of the housing 11). 
 	Regarding claim 12, modified Vegh et al. discloses “the pour tray includes a top surface and a pair of sidewalls extending upwardly from the top surface on opposite sides of the pour tray between the proximal and distal ends” (Nussbaum, annotated fig.1), and “the top surface and sidewalls are configured to direct the fluid exiting the roaster bowl away from the roaster bowl to an additional container” (user can tilt Nussbaum’s pour tray to guide the fluid via the sidewall and the top surface to direct fluid exiting Vegh et al.’s bowl to a cup).



 	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vegh et al. (US 3,921,683) in view of Nussbaum (US 2005/0122835) as appled in claims 1-5 and 12 above, and further in view of Estess et al. (US 2009/0311393).
	Regarding claim 13, modified Vegh et al. discloses “the sidewalls, the top surface, the bottom surface, and the mounting bracket are all integrally formed from a material” (Nussbaum, fig.2). 

 	Estess et al. teaches “a material is made of single sheet of metal” (Please noted that examiner treated the single sheet is product by process.  Para.0024, i.e., mesh tray may be formed form a single piece of metal). Vegh et al. teaches food apparatus. Estess et al. teaches food apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vegh et al. with Estess et al., by modifying Vegh et al.’s material according to Estess et al.’s material, to provide rigid and heat resistance material for cooking. 
 	Regarding claim 14, modified Vegh et al. discloses “the sidewalls have a tapered shape, and increase in height toward the distal end” (Nussbaum, the sidewalls 22 having a tapered shape increase height toward the distal end 24).
 	Regarding claim 15, modified Vegh et al. discloses “the top surface is a single continuous planar surface extending from the proximal end of the pour tray to the distal end of the pour tray” (Nussbaum, 20 extending from 26 to 24). 
 	Regarding claim 16, modified Vegh et al. discloses “the pour tray has a proximal concave edge defining a proximal cutout portion” (Nussbaum, 26), “wherein the proximal cutout portion” (Nussbaum, 26) “is configured to receive at least a portion of an outer periphery of the roaster bowl as the roaster bowl is moved through the opening to the elevated position above the housing” (Nussbaum, fig.1 shows the proximal cutout portion having a concave edge that is capable of receiving Vegh’s at least a portion of an outer periphery of the bowl as the bowl moved through the opening to the elevated position above the housing).
Regarding claim 17, modified Vegh et al. discloses “the roaster bowl includes a pouring lip” (Vegh et al., 20 having lip 26), and “the pour tray is configured for positioning the concave edge under the pouring lip of the roaster bowl when the roaster bowl is in the elevated position” (figs.1-2 and 5 of Vegh et al. show the pour tray 50 that is capable of positioning  Nussbaum’s the concave edge 26 under Vegh et al.’s the pour lip 26 when bowl 20 is in the elevated position).


 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vegh et al. (US 3,921,683) in view of Nussbaum (US 2005/0122835) as applied in claims 13-17 above, and further in view of 
	Regarding claim 18, modified Vegh et al. “the concave edge” (Nussbaum’s the concave edge 26) and “the pour lip” (Vegh et al., 26).
 	Modified Vegh et al. is silent regarding the concave edge is wider than the pouring lip.  However, the applicant has not disclosed the concave edge is wider than the pouring lip solves any stated problem or provides any unexpected results.  The examiner notes that the concave edge is wider than the pouring lip just to allow pouring the fluid from object A to object B.  As such, the examiner considers this limitation to be a design choice.  Therefore, it would have been obvious as a matter of design choice to further modify Vegh having the concave edge is wider than the pouring lip as proposed by the applicant, since the applicant has not disclosed that the concave edge is wider than the pouring lip solves any stated problem or provides any unexpected results and it appears that Vegh et al. having the concave edge and the pour lip would perform .

 	Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Vegh et al. (US 3,921,683) 
 	Regarding claim 19, Vegh et al. disclose “the fluid is sugar water” (Col.1 at lines 10-22 discuss about the container such as kettle type that is used to support food for cooking purpose. With respect to the claim limitation “fluid is sugar water” is treated as material or article to worked upon. MPEP 2115, i.e., "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims).




Allowable Subject Matter
 	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



    PNG
    media_image1.png
    1703
    1088
    media_image1.png
    Greyscale


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761